CRANDALL, Presiding Judge,
concurring.
The conclusions reached by the dissent would only be appropriate if movant had been given the opportunity to present evidence and the motion court had made adequate findings of fact and conclusions of law before entering judgment against movant. In absence of such record, it cannot be conclusively shown that movant is entitled to no relief. See, e.g., Stewart v. State, 771 S.W.2d 886 (Mo.App.1989).
O’Neal v. State, 766 S.W.2d 91 (Mo. banc 1989); Sanders v. State, 738 S.W.2d 856 (Mo. banc 1987) and Thomas v. State, 761 S.W.2d 246 (Mo.App.1988) are inapposite. Stewart and Sanders involve cases in which the motion court denied movant’s motion after an evidentiary hearing. In Thomas, the motion court’s denial of mov-ant’s motion without an evidentiary hearing was reversed and the case was remanded, inter alia, for an evidentiary hearing.
I, therefore, concur in the majority opinion of CRIST, J.